Citation Nr: 0618593	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  98-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 60 percent for service-
connected acute bacterial endocarditis with mitral valve 
replacement.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1968 to September 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that continued a 60 percent rating for 
service-connected acute bacterial endocarditis with mitral 
valve replacement.

The veteran presented testimony at a personal hearing in June 
2000 before a Member of the Board.  The Board remanded the 
claim in August 2000 for additional development.  In March 
2006, the veteran was advised that the Veterans Law Judge who 
conducted that hearing is no longer employed by the Board and 
notified that he had a right to another Board hearing.  The 
veteran responded that he did not want an additional hearing.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's service-connected acute bacterial endocarditis with 
mitral valve replacement has manifestations of definite 
enlargement of the heart, preclusion of more than sedentary 
employment, congestive heart failure, or an ejection fraction 
of less than 30 percent.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for acute 
bacterial endocarditis with mitral valve replacement are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. Part 4, § 4.104, Diagnostic Codes 
(DCs) 7000, 7001, 7016 (as in effect prior to January 12, 
1998); 38 C.F.R. Part 4, § 4.104, DCs 7001-7016 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and February 
2005; a rating decision in December 1997; a statement of the 
case in August 1998; and a supplemental statement of the case 
in November 1998, February 1999, and January 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in February 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II.  Facts and analysis

The veteran contends that he is entitled to an evaluation in 
excess of 60 percent for his service-connected acute 
bacterial endocarditis.  He maintains that this disability is 
worse than currently evaluated.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. §§ 4.2, 
4.41.  

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an 
increase in a service-connected disability rating is at 
issue, the present level of disability is of primary concern.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the veteran's appeal, there were changes to the law 
and regulations regarding the cardiovascular system effective 
January 12, 1998.  See 62 Fed. Reg. 65207-65224 (December 11, 
1997).  The criteria were revised again, effective August 13, 
1998.  See 63 Fed. Reg. 37779 (July 14, 1998).  The July 1998 
changes, however, did not substantively affect the 
application of the rating criteria for heart valve 
replacement or endocarditis that became effective the 
previous January.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current regulation.  See, e.g., VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation. The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
3-2000 (April 10, 2000), 65 Fed. Reg. 33422 (2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005).

The new regulations were not in effect when the December 1997 
rating decision was made; however, the statement of the case 
in August 1998 provided the old and revised schedular 
criteria for endocarditis and mitral valve replacement.  The 
veteran has been given notice of the new regulations and has 
had an opportunity to submit evidence and argument related to 
the new regulations.

The Board granted entitlement to service connection for 
endocarditis in a decision issued in August 1974.  In an 
August 1974 rating decision the RO assigned a temporary total 
evaluation from December 1973 under the provisions of 
Paragraph 29 and a 30 percent evaluation from February 1974 
for subacute bacterial endocarditis.  A December 1997 rating 
decision continued a 60 percent rating and the veteran 
appealed.

VA outpatient treatment records include chest x-rays in June 
and August 1996 that revealed a heart normal in size.  A 
chest x-ray in September 1996 status post mitral valve 
replacement revealed the heart and mediastinum were normal in 
size.  After the mitral valve replacement surgery the veteran 
had complaints of chest pain diagnosed as musculoskeletal 
postoperative incisional pain and complaints of dizziness and 
shortness of breath.  

At a VA examination in September 1997 the examining doctor 
identified that no diagnosis of congestive heart failure, 
myocardial infarction, angina, or other chronic heart disease 
had been made over the prior 20 years.  The veteran was not 
in an orthopneic or dyspneic state.  He denied any edema.  
The examiner observed that the veteran walked at a normal 
pace without any shortness of breath.  The veteran had a scar 
due to mitral valve replacement surgery about a year earlier 
which was well healed, noninfected, and nontender.  The 
examiner found no evidence of congestive heart failure.  The 
diagnosis was mitral valve replacement surgery without any 
diagnosis of congestive heart failure or any other heart 
condition.  There was no evidence of cardiomegaly, congestive 
heart failure, or any other coronary artery disease from the 
history and physical examination.  The veteran reported that 
he could walk a mile and had to rest no more than three 
minutes to get his symptoms of shortness of breath better.  
The examiner opined that the veteran could walk a mile and 
work as a car salesman.  The examiner also opined that the 
etiology of the shortness of breath most likely was not 
cardiac related and that the veteran had subjective symptoms 
of shortness of breath without any objective findings.  

With the veteran's notice of disagreement, he submitted a 
copy of an August 1997 letter from a VA physician to the 
Social Security Administration (SSA) that the veteran was a 
patient of his at a VA cardiology clinic.  He had suffered 
from bacterial endocarditis, congestive heart failure, and 
required an aortic valve replacement.  His medical condition 
necessitated permanent total disability.  

A VA electrocardiogram (ECG) in March 1998 was interpreted as 
borderline with normal sinus rhythm, leftward axis and left 
ventricular hypertrophy.  A VA chest x-ray in March 1998 
showed that the cardiac size was within normal limits and the 
mitral valve prosthesis was in place.

A VA physician reviewed the claims file in June 1998 for the 
veteran's cardiac status.  The medical reviewer described in 
detail the veteran's symptoms and treatment.  He commented on 
the August 1997 letter noting that the veteran had no 
evidence of ever having had an aortic valve replacement (that 
it was a mitral valve replacement).  The veteran also had no 
history of congestive heart failure noted on any clinic 
visit, examination, chest x-ray, echocardiogram, or cardiac 
catheterization.  The reviewing physician noted the elective 
mitral valve replacement in August 1996 and the veteran's 
persistent complaints of musculoskeletal chest pain and 
shortness of breath, with multiple examinations failing to 
reveal any evidence of cardiomegaly or congestive heart 
failure.  Examinations did confirm that the veteran continued 
to smoke, was overweight, and was deconditioned.  

VA outpatient treatment records for a period from March 1997 
through August 2003 show that a cardiac examination in April 
1997 was within normal limits for status/post valve 
replacement.  At an exercise tolerance test in May 1998, the 
veteran exercised for five minutes and 43 seconds to Stage 2 
Bruce and attained 7 METS.  There were no diagnostic ECG 
changes, no arrhythmia and no chest pain.  The test was 
stopped due to the veteran's dyspnea and fatigue.  X-rays in 
September 2000 and April 2002 showed normal heart size.  A VA 
physician wrote in October 2001 that the veteran's mitral 
valve replacement condition was complicated by additional 
disabilities which left him short of breath and unable to do 
continued work.  A transthoracic echocardiogram in October 
2002 showed an ejection fraction of 40 to 45 percent, a 
prosthetic mitral valve, and normal chamber sizes.  Treatment 
for his mitral valve replacement consisted of 
anticoagulation.  He was also treated for hypertension.  In 
July 2003, a cardiologist diagnosed hypertension/congestive 
heart failure, for which treatment with an angiotensin 
converting enzyme inhibitor was continued.  

At a VA fee basis examination in June 2004, the veteran 
described symptoms of angina, shortness of breath walking or 
sitting down, fatigue on exertion, and unpredictable 
dizziness which occurred constantly.  The veteran reported 
that as a result of his heart disease he had heart valve 
replacement and required continuous treatment to control this 
chronic condition.  

The heart examination was abnormal.  Findings showed a heavy 
S1, normal S2, and a 32 centimeter surgical scar down the 
center of the chest.  Examination of the heart did not reveal 
any evidence of congestive heart failure, cardiomegaly, or 
cor pulmonale.  Chest x-rays showed cardiac silhouette was at 
the upper limits of normal and there were atherosclerotic 
changes of the aorta.  The treadmill stress test was 
medically contraindicated because of the veteran's inability 
to exercise.  An echocardiogram revealed the ejection 
fraction of the left ventricle as 40 to 45 percent.  

The Diagnostic Code provision in effect prior to January 12, 
1998, provided that subacute bacterial endocarditis was to be 
rated as rheumatic heart disease.  38 C.F.R. § 4.104, DC 7001 
(prior to January 12, 1998).  For active disease and, with 
ascertainable cardiac manifestation, for a period of 6 
months, a 100 percent evaluation was warranted.  For inactive 
rheumatic heart disease, a 100 percent evaluation was 
warranted for definite enlargement of the heart confirmed by 
roentgenogram and clinically; dyspnea on slight exertion; 
rales, pretibial pitting at end of day or other definite 
signs of beginning congestive failure; with more than 
sedentary employment is precluded.  38 C.F.R. § 4.104, DC 
7000 (prior to January 12, 1998).  

Under the prior regulations, DC 7016 provided that a 100 
percent evaluation was warranted for one year following 
implantation of prosthetic heart valve.  Thereafter, it was 
to be rated as rheumatic heart disease; with a minimum rating 
of 30 percent.  According to a note, the 100 percent rating 
for one year following implantation of prosthetic valve would 
commence after an initial grant of the one month total rating 
assigned under § 4.30 following hospital discharge.  
38 C.F.R. § 4.104, DC 7016 (1997).

The revised regulation provides that endocarditis is to be 
rated under DC 7001 at 100 percent for three months following 
cessation of therapy for active infection with cardiac 
involvement.  Thereafter ratings would be assigned, with 
endocarditis (documented by findings on physical examination 
and either echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in:

Chronic congestive heart failure, or; workload of 3 
METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.......................100 percent

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 
percent..............................60 percent

38 C.F.R. § 4.104, DC 7001 (2005).

Under the revised regulations for rating of heart valve 
replacement (prosthesis), under DC 7016, a 100 percent rating 
is warranted for indefinite period following date of hospital 
admission for valve replacement.  Thereafter, the rating 
criteria are the same as provided above for evaluation of 
endocarditis.  A note provides that a rating of 100 percent 
shall be assigned as of the date of hospital admission for 
valve replacement.  Six months following discharge, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.104, DC 
7016 (2005).

During the pendency of the veteran's claim and appeal, 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of heart disease, effective January 12, 
1998.  Because the veteran's claim was filed before the 
regulatory changes occurred, he is entitled to consideration 
of both the old and revised regulations.  However, the 
retroactive reach of the revised regulation can be no earlier 
than the effective date of that change, and the Board must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  A review 
of the record demonstrates that the RO considered the old and 
new rating criteria, and the veteran was made aware of the 
changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the regulations in effect prior to January 12, 1998, a 
temporary total evaluation had been assigned for a period 
from August 1996 to October 1997 for mitral valve 
replacement.  Effective in November 1997, the veteran's 
disability was reduced to the pre-surgical evaluation of 60 
percent.  The veteran's claim for an increased evaluation had 
been filed prior to the expiration of the temporary total 
evaluation.  

Thus, the veteran is now in receipt of a 60 percent 
evaluation under the old regulations, effective from November 
1, 1997.  Upon review of the record, the Board is of the 
opinion that an evaluation in excess of 60 percent is not 
warranted for the veteran's service-connected acute bacterial 
endocarditis with mitral valve replacement since November 1, 
1997, under either the old or the revised regulations.

Pertinent findings for a 100 percent rating under the old 
criteria are not shown to exist.  The evidence of record does 
not show definite enlargement of the heart, rales, pretibial 
pitting at the end of day, or other definite signs of 
beginning congestive heart failure.  Although congestive 
heart failure is mentioned, at times, in the VA outpatient 
treatment records, the veteran's heart disorder is not 
clinically documented to be manifested by congestive heart 
failure.  At a VA examination in September 1997, after a 
medical review of the claims file in June 1998, and at a VA 
fee basis examination in June 2004, each physician found no 
clinical evidence of congestive heart failure.  Furthermore, 
the evidence does not show preclusion of more than sedentary 
employment due solely to the service-connected heart 
disorder. 

Under the current criteria, manifestations are not shown to 
warrant a 100 percent rating.  At an exercise tolerance test 
in May 1998, the veteran achieved a workload of 7 METS before 
the test was stopped due to dyspnea and fatigue.  An October 
2002 ECG showed an ejection fraction of 40 to 45 percent.  
Although a treadmill test was not performed at the most 
recent VA examination in June 2004, clinical findings reflect 
no evidence of congestive heart failure, and show an ejection 
fraction of the left ventricle as 40 to 45 percent.  These 
recent findings fall squarely within the criteria described 
for a 60 percent disability rating.  Episodes of acute 
congestive heart failure are not shown.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury that would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  The Board notes that the veteran has been awarded 
service connection and a separate rating for associated 
residuals embolectomy and status post aneurysomoplasty for 
ruptured right iliac artery aneurysm.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2002); see also 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) (2003) 
(the amended rating criteria for scars, effective from August 
30, 2002).

In this case, there is no evidence that the appellant is 
entitled to a separate disability rating for the surgical 
scar on his chest.  VA examination reports indicated that the 
scar was well healed and non-tender with no associated 
limitation of function.  Accordingly, the preponderance of 
the evidence is against a separate disability rating for the 
surgical scar on the appellant's chest.

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against granting an 
evaluation in excess of 60 percent for the veteran's acute 
bacterial endocarditis with mitral valve replacement under 
the old or revised regulations.

The preponderance of the evidence is against the claim for a 
rating in excess of 60 percent for service connected acute 
bacterial endocarditis.  Thus, the benefit of the doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 60 percent for service-
connected acute bacterial endocarditis with mitral valve 
replacement is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


